     Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21         Page 1 of 4 PageID 52



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOHN T. LAMONT and PRESTON                   §
POULTER,                                     §
                                             §
              Plaintiffs,                    §
                                             §
v.                                           §    Civil Action No. 3:21-CV-1176-K
                                             §
ALI “DEAN” ASSAF A/K/A DA TALK;              §
VICTORIA KUNDERT A/K/A                       §
VIKKIVERSE, and ETHAN VAN                    §
SCIVER,                                      §
                                             §
              Defendants.                    §

                                        ORDER

        Before the Court is the Motion to Withdraw as Attorney of Record (With

Consent) (the “Motion”) (Doc. No. 7) filed by The Fein Law Firm, P.C. and attorneys

Eric D. Fein and Vickie S. Brandt for Plaintiffs Preston Poulter and John T. Lamont

(“Plaintiffs”). After careful consideration of the Motion, relevant portions of the record,

and applicable law, the Court GRANTS the Motion. The Court advises Plaintiffs that

it is in their best interest to retain new counsel and ORDERS Plaintiffs to file written

notice with the Court, as described below, on or before July 6, 2021, indicating

whether they will proceed as pro se litigants or whether they have retained new counsel.

        An attorney may not withdraw as counsel of record until certain requirements

are met. The question of whether these requirements have been satisfied is “entrusted

to the sound discretion of the court.” In re Wynn, 889 F.2d 644, 646 (5th Cir.

                                            1
  Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21           Page 2 of 4 PageID 53



1989) (citation and quotation marks omitted). Attorneys may only withdraw “upon

leave of the court and a showing of good cause and reasonable notice to the client.” Id.

“Whether good cause exists for an attorney to withdraw is a question of federal

law.” White v. BAC Home Loans Servicing, LP, No. 3:09-CV-2484-G, 2010 WL

2473833, at *2 (N.D. Tex. June 15, 2010) (citing In re American Airlines, Inc., 972 F.2d

605, 610 (5th Cir. 1992)). Even when “good cause for withdrawal exists, it is

‘incumbent on the court to assure that the prosecution of the lawsuit before it is not

disrupted by the withdrawal of counsel.’” Denton v. Suter, No. 3:11-CV-2559-N, 2013

WL 5477155, at *2 (N.D. Tex. Oct. 2, 2013) (quoting Broughten v. Voss, 634 F.2d 880,

882 (5th Cir. 1981)). Pursuant to Northern District of Texas Local Civil Rule 83.12,

a withdrawing attorney must file a motion that: (1) specifies the reasons requiring

withdrawal; (2) sets forth the client’s name, address, and telephone number; and (3)

‘either bear[s] the client’s signature approving withdrawal or state[s] specifically why,

after due diligence, the attorney was unable to obtain the client’s signature.’ L.R.

83.12(a).

      Here, Plaintiffs’ counsel of record filed the appropriate motion seeking leave of

court to withdraw as counsel. The Motion explains that good cause for the withdrawal

exists because Plaintiffs and counsel of record have differences with respect to how to

proceed with the case and they all agree to the requested withdrawal. Plaintiffs

consented and signed the Motion. Plaintiffs’ contact information is also filed under

seal. See Doc. No. 8. Because this case is in its infancy and Defendants have not yet


                                           2
  Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21           Page 3 of 4 PageID 54



been served, the Court finds that the lawsuit will not be disrupted by the withdrawal

of counsel. The Court further finds that the requirements for seeking leave of court to

withdraw as counsel have been satisfied and good cause exists to warrant the requested

withdrawal, especially given Plaintiffs’ consent. Therefore, the Court GRANTS the

Motion.

      While individual plaintiffs may elect to proceed as pro se litigants, in other words

represent themselves without an attorney, the Court thoroughly and emphatically

advises Plaintiffs that it is in their best interests to retain new counsel. If Plaintiffs

decide to proceed without an attorney, Plaintiffs will have certain responsibilities for

prosecuting their case, including (1) that Plaintiffs be aware of the Federal Rules

of Civil Procedure and the Local Rules and Standing Orders of this Court, which are

available   on   the   Court’s   website: http://www.txnd.uscourts.gov/rules-and-orders;

(2) that they comply in a timely manner with any order and deadline issued by this

Court; and (3) that they cooperate with Defendants’ attorneys. The Court may hold

pro se litigants’ filings to a less stringent standard than papers drafted and filed by an

attorney. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiffs must prove

that they are entitled to relief. Neither the Court nor Defendants’ attorneys will serve

as counsel for Plaintiffs. See Barker v. Norman, 651 F.2d 1107, 1129 n.26 (5th Cir.

1981). The Court cautions Plaintiffs to consider these obligations in deciding whether

to retain new counsel.

      The Court ORDERS Plaintiffs to file written notice with the Court on or before


                                            3
  Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21           Page 4 of 4 PageID 55



July 6, 2021, stating whether Plaintiffs will proceed as pro se litigants (in other words,

represent themselves without an attorney), or whether Plaintiffs have retained new

counsel. If Plaintiffs retain new counsel, Plaintiffs shall include the new attorney(s)’

name(s) and contact information in the written notice.

      The Clerk’s Office shall send a copy of this Order to Plaintiff Preston Poulter

and Plaintiff John T. Lamont by First Class, Certified Mail. Plaintiffs’ contact

information is filed under Sealed Exhibit A (Doc. No. 8).

    SO ORDERED.

    Signed June 23rd, 2021.

                                                ___________________________________
                                                ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE




                                            4
